DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see pages 5-8, filed 05/31/2022, with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al (US 2016/0314818 Al, hereinafter Kirk) in view of Chuang (US 9,619,698 B1, hereinafter Chuang), Unuma et al (US 6,571,193 Bl, hereinafter Unuma), and Solinsky (US 2015/0100251 Al, hereinafter Solinsky).

Regarding Claim 1, Kirk discloses a gait motion display system comprising: 
a triaxial accelerometer (Element 31, Fig. 3; “time-series obtained from a 3-axis accelerometer”, [0193]) configured to measure acceleration data of a subject (Fig. 9) in walking, the triaxial accelerometer configured to be attached to the subject (Element 31 is within element 12, which is attached to the subject in Fig. 1); 
a camera (Element 11, Fig. 1) configured to take images of the subject in walking to obtain moving image data showing gait motions of the subject (“for recording a video of an activity of a person”, [0043]; “the camera 11 is arranged so as to record the activity of the person”, [0128]; a video feed recording an activity would also detect the subject’s gait motion; “The method also may include a goal detection… most of the players stop for a short time and walk slowly,” [0250]; this also would include video data showing a subject walking, which comprises gait motion); 
memory (Element 13, Fig. 1 and Fig. 3) configured to record the acceleration data from the triaxial accelerometer (“a memory for storing a time-series comprising a plurality of sensor data [which would include accelerometer data]”, [0043]) and the moving image data (“the recorded video and the sensor data stored in the memory 13”, [0164]) in synchronization with each other; (“Synchronizing may be performed by associating a data point in the time series (a window) with a corresponding frame in the video”, [0017]), wherein: 
the acceleration data includes a plurality of measurement points associated with time information (Fig. 9); and 
the moving image data includes a plurality of images associated with time information (“synchronizing the video with the sensor data”, Abstract; the sensor data is in a time series, Abstract; therefore, the synchronized video must be associated with the time series); 
a processor (Element 36, Fig. 3) configured to: 
extract a characteristic point (Steps 86 and 87, Fig. 8) from the triaxial accelerometer data (the extraction of features is based on accelerometer data in step 81 of Fig. 8, [0191]), the characteristic point corresponding to a maximum power of an acceleration window ([0090], [0208], [0212]), 
after the extraction of the characteristic point (Abstract, [0017], [0063], [0115]; to associate a frame in a video with a detected event in the time series, the detected event, i.e. Step 87, must be detected beforehand), 
identify the time information associated with the extracted characteristic point (“detecting an event in a time series”, Abstract; to detect the event in the time series, the time information comprising where in the time series the detected event is found must be known) and 
after the identification of the time information associated with the extracted characteristic point, identify, from the plurality of images, an image recorded in the memory that corresponds with the time information associated with the identified time information of the extracted characteristic point as a representative image (“associating the event with at least one corresponding frame in the video”; also [0017], [0063], and [0115]), using the identified time information (Abstract, [0017], [0063], [0115]; to associate a frame in a video with a detected event in the time series, the time information corresponding to the detected event must be known beforehand).
It is noted by the examiner that Kirk does mention that undesired motions can include running and walking (typical gate motions) in some embodiments ([0087], [0201]). However, there are several instances in Kirk wherein the detected event of interest comprising a gait motion that includes running (running distance, [0104]; summary statistics which are based on detected events include sprints, [0106]; step 87’s even classification includes a group for running and jogging, [0230]; summary statistics based on detected events include running time and sprints to the net, [0235]) or walking ([0250]) are disclosed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate the detected event as one that included walking and/or gait motion, for the predictable result of detecting one of the disclosed events of interest in Kirk. 
Kirk discloses the claimed invention except for expressly disclosing the processor being configured to convert the acceleration data recorded by the memory from the triaxial accelerometer into horizontal displacement data and vertical displacement data, 
extract a characteristic point from the horizontal displacement data or the vertical displacement data, the characteristic point corresponding to a representative motion in a gait cycle; and
a display configured to display an image illustration of the representative motion in the gait cycle, together with the representative image identified by the processor side by side.
However, Chuang teaches the processor (“a microprocessor”, Col. 14, line 17) being configured to convert the acceleration data (the analysis of the waveform of the acceleration sensor signal…”, Col. 14, lines 17-18) recorded in the memory (the data is stored in memory 49 of Fig. 1, Col. 17, lines 33-34) from the triaxial accelerometer (Element 6, Fig. 1, specifically elements 50a and 50b; Col. 7, lines 46-49; Col. 17, lines 10-11) into horizontal displacement data (the microprocessor performs the computation of stride length, Col. 14, lines 16-19) and vertical displacement data (“one of the sensors 50 is oriented in sensor unit 6 so that the vertical displacement of the user torso is monitored with each stride”, Col. 7, lines 52-55). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add to the system of Kirk, with converting the acceleration data recorded by the memory from the triaxial accelerometer into horizontal displacement data and vertical displacement data, as taught by Chuang, because this is a way to generate a vertical displacement/horizontal displacement ratio to determine whether the subject is exerting unnecessary energy in a vertical upwards direction for a given horizontal displacement, as taught by Chuang (Col. 7, lines 63-66).
Kirk discloses the characteristic point can include a maximum power of an acceleration window, ([0090], [0208], [0212]). Unuma teaches where the power of an acceleration window can correspond to a representative motion in a gait cycle (Figs. 47-49, Col. 34, lines 13-29, 62-67; by corresponding to walking, the power corresponds to representative motions in a gait cycle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kirk to extract a characteristic point corresponding to a representative motion in a gait cycle. 
Solinsky teaches a system for monitoring a user’s movement that outputs a display as a sequence of representative images of the user’s motion with an image illustration of the representative motion of their gait ([0244] and Fig. 26; every image is both a representative image and an image illustration in that it illustrates the gait motions). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Kirk to include a display with both the representative image and an image illustration representative motion side by side as taught by Solinsky as a combination of known prior art elements to yield the predictable result of presenting an analysis of a user’s gait.
Regarding Claim 3, modified Kirk discloses the gait motion display system according to claim 1, wherein the characteristic point is one of a local maximum value (“The features may be based on at least one of…maximum value in a window”, [0089], [0208]), a local minimum value (“The features may be based on at least one of…minimum value in a window”, [0089], [0208]), and a zero-crossing point in the horizontal displacement data or the vertical displacement data.  
Regarding Claim 4, modified Kirk discloses the gait motion display system according to claim 1. Modified Kirk discloses the claimed invention except for expressly disclosing wherein the representative motion in the gait cycle is at least one of heel contact, foot flat, mid stance, heel off, and toe off, which are selected from a stance phase and a swing phase. However, Solinsky teaches a gait motion display system wherein the representative motion in the gait cycle is at least one of heel contact, foot flat, mid stance, heel off, and toe off, which are selected from a stance phase and a swing phase (Solinsky fig 26; the images and their side by side analysis show swing and stance phases with heel off and toe off motions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Kirk, with wherein the representative motion in the gait cycle is at least one of heel contact, foot flat, mid stance, heel off, and toe off, which are selected from a stance phase and a swing phase, because this is part of the modification of Claim 1 as a combination of known prior art elements to yield the predictable result of presenting an analysis of a user’s gait
Regarding Claim 5, modified Kirk discloses a gait motion display system that measures motion of a user over a period of time (“The sensor data obtained by the at least one sensor… in the sensor assembly 12 may be used to count steps”, [0190]; “running time…may be provided”, [0235]). However, modified Kirk is silent on the processor further calculating walking time and a number of steps per predetermined unit of time, based on the horizontal displacement data or the vertical displacement data, and the display further displays the calculated walking time and the number of steps. However, Solinsky teaches a system for monitoring a user’s movement that requires a precise segmentation of data obtained by the sensors (i.e. accelerometer displacement data) including: gait speed (which includes a time to walk) and a step-rate (i.e. number of steps per unit time). Solinsky further states that information display and database organization and analysis are tailored for each application of the system ([0224]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Kirk to include calculating and displaying walking time and the number of steps per predetermined unit of time, as taught by Solinsky, to yield the predictable result of tailoring the output of the system to a particular application requiring a user to see the gait speed and a step-rate.
Regarding Claim 6, modified Kirk discloses a gait motion display system that measures motion of a user over a period of time (“The sensor data obtained by the at least one sensor… in the sensor assembly 12 may be used to count steps”, [0190]; “running time…may be provided”, [0235]). However, modified Kirk is silent on the processor further calculating a ratio between right and left stance phases, based on the horizontal displacement data or the vertical displacement data, and the display further displays the ratio calculated by the processor. Solinsky teaches a system for monitoring a user’s movement that requires a precise segmentation of data obtained by the sensors (i.e. accelerometer displacement data) including: stride length from the left heel to the right heel (i.e. left and right stances) ([0160-[0163]). Solinsky further states that information display and database organization and analysis are tailored for each application of the system ([0224]). It is also noted, however, that the applicant’s specification fails to provide details of criticality or unexpected results that would occur as a result of displaying the stance phases as a ratio between the right and left stance displacements as opposed to simply displaying the data. As such, the decision to use a ratio to present the information is considered merely a design choice to use a mathematical calculation well known for presenting information. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Kirk to include displaying a ratio between right and left stance phase displacements as taught by Solinsky to yield the predictable result of tailoring the output of the system to a particular application requiring a user to the stride length from the left heel to the right heel.
Regarding Claim 7, Kirk discloses a non-transitory computer-readable recording medium storing a program that causes a computer to execute a gait motion display method (“Computer program comprising instructions which cause a computer to perform the method according to any one of examples 1 to 28,”, [0328]; such a computer program can only be stored on a non-transitory computer readable recording medium) comprising: 
obtaining, from a triaxial accelerometer (Element 31, Fig. 3; “time-series obtained from a 3-axis accelerometer”, [0193]) attached to a subject (Element 31 is within element 12, which is attached to the subject in Fig. 1), acceleration data of the subject (Fig. 9) in walking; 
obtaining, from a camera (Element 11, Fig. 1) configured to take images of the subject in walking, moving image data showing gait motions of the subject (“for recording a video of an activity of a person”, [0043]; “the camera 11 is arranged so as to record the activity of the person”, [0128]; a video feed recording an activity would also detect the subject’s gait motion; “The method also may include a goal detection… most of the players stop for a short time and walk slowly,” [0250]; this also would include video data showing a subject walking, which comprises gait motion); 
recording, into a memory (Element 13, Fig. 1 and Fig. 3), the acceleration data from the triaxial accelerometer and the moving image data (“the recorded video and the sensor data stored in the memory 13”, [0164]) in synchronization with each other (“Synchronizing may be performed by associating a data point in the time series (a window) with a corresponding frame in the video”, [0017]), wherein: 
the acceleration data includes a plurality of measurement points associated with time information (Fig. 9); and 
the moving image data includes a plurality of images associated with time information (“synchronizing the video with the sensor data”, Abstract; the sensor data is in a time series, Abstract; therefore, the synchronized video must be associated with the time series); 
extracting a characteristic point (Steps 86 and 87, Fig. 8) from the triaxial accelerometer data (the extraction of features is based on accelerometer data in step 81 of Fig. 8, [0191]), the characteristic point corresponding to a maximum power of an acceleration window ([0090], [0208], [0212]), 
after the extraction of the characteristic point (Abstract, [0017], [0063], [0115]; to associate a frame in a video with a detected event in the time series, the detected event, i.e. Step 87, must be detected beforehand), identifying the time information associated with the extracted characteristic point (“detecting an event in a time series”, Abstract; to detect the event in the time series, the time information comprising where in the time series the detected event is found must be known), and
after the identifying of the time information associated with the extracted characteristic point, identifying, from the plurality of images, an image recorded in the memory that corresponds with the time information associated with the identified time information of the extracted characteristic point, and as a representative image, using the identified time information (“associating the event with at least one corresponding frame in the video”, Abstract; also [0017], [0063], and [0115]; to associate a frame in a video with a detected event in the time series, the time information corresponding to the detected event must be identified beforehand).
It is noted by the examiner that Kirk does mention that undesired motions can include running and walking (typical gate motions) in some embodiments ([0087], [0201]). However, there are several instances in Kirk wherein the detected event of interest comprising a gait motion that includes running (running distance, [0104]; summary statistics which are based on detected events include sprints, [0106]; step 87’s even classification includes a group for running and jogging, [0230]; summary statistics based on detected events include running time and sprints to the net, [0235]) or walking ([0250]) are disclosed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate the detected event as one that included walking and/or gait motion, for the predictable result of detecting one of the disclosed events of interest in Kirk. 
 Kirk discloses the claimed invention except for expressly disclosing converting the acceleration data recorded in the memory from the triaxial accelerometer into horizontal displacement data and vertical displacement data; 
extracting a characteristic point (Steps 86 and 87, Fig. 8) from the horizontal displacement data or the vertical displacement data, the characteristic point corresponding to a representative motion in a gait cycle; and
displaying an image illustration of the representative motion in the gait cycle, together with the representative image identified in the identifying side by side.
However, Chuang teaches converting the acceleration data (the analysis of the waveform of the acceleration sensor signal…”, Col. 14, lines 17-18) recorded in the memory (the data is stored in memory 49 of Fig. 1, Col. 17, lines 33-34) from the triaxial accelerometer (Element 6, Fig. 1, specifically elements 50a and 50b; Col. 7, lines 46-49; Col. 17, lines 10-11)  into horizontal displacement data (the microprocessor performs the computation of stride length, Col. 14, lines 16-19) and vertical displacement data (“one of the sensors 50 is oriented in sensor unit 6 so that the vertical displacement of the user torso is monitored with each stride”, Col. 7, lines 52-55). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add to the method of Kirk, with converting the acceleration data recorded by the memory from the triaxial accelerometer into horizontal displacement data and vertical displacement data, as taught by Chuang, because this is a way to generate a vertical displacement/horizontal displacement ratio to determine whether the subject is exerting unnecessary energy in a vertical upwards direction for a given horizontal displacement, as taught by Chuang (Col. 7, lines 63-66).
Kirk discloses the characteristic point can include a maximum power of an acceleration window, ([0090], [0208], [0212]). Unuma teaches where the power of an acceleration window can correspond to a representative motion in a gait cycle (Figs. 47-49, Col. 34, lines 13-29, 62-67; by corresponding to walking, the power corresponds to representative motions in a gait cycle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kirk to extract a characteristic point corresponding to a representative motion in a gait cycle. 
Solinsky teaches a method for monitoring a user’s movement that outputs a display as a sequence of representative images of the user’s motion with an image illustration of the representative motion of their gait ([0244] and Fig. 26; every image is both a representative image and an image illustration in that it illustrates the gait motions). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Kirk to include a display with both the representative image and an image illustration representative motion side by side as taught by Solinsky as a combination of known prior art elements to yield the predictable result of presenting an analysis of a user’s gait.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791